Citation Nr: 1417840	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for major depressive disorder (claimed as a mental condition).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

This issue we previously before the Board in January 2014, at which point it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

In accordance with the Board's January 2014 remand directives, the Veteran was afforded a February 2014 VA examination.  While the Board has found that the February 2014 VA examination and opinion are adequate, the Board notes that the VA examiner referred to November 2007 and February 2008 VA mental health treatment records from the Houston, Texas VAMC that are not currently associated with the claims file.  According to the VA examiner, these records showed that the Veteran had been assigned a diagnosis of anxiety disorder, not otherwise specified.  

The VA treatment records from the Houston VAMC currently associated with the claims file date back only to June 2008, and as such, the Board finds that VA treatment record pertinent to the issue on appeal are not of record.  Therefore, further remand is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all outstanding VA treatment records from the Houston, Texas VAMC, dated prior to June 2008, specifically all outstanding mental health treatment notes, and associate them with the claims file.  

2.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



